Gtldersleeve, J.
The judgment enjoins and restrains the maintenance and operation of defendants’ elevated railroad in front of premises ETo. 371 Pearl street, unless they pay to plaintiffs the sum of §3,000, and it also awards to plaintiffs $1,822.84, damages and costs.
The action seems to have been carefully tried; no exceptions Were taken to the admission or rejection of evidence; and a fair preponderance of evidence sustains the findings of the court below and justifies the judgment.
It follows that the judgment appealed from must be affirmed, with costs.
Freedman and MoAdam, JJ., concur.
Judgment affirmed.